PER CURIAM
In this workers’ compensation case, claimant asserts that her work for employer caused the condition that necessitated her back surgery in 1983. The referee and the Board both found against her on that issue, and we agree. The more difficult aspect of the case is her claim that she has suffered post-surgical physical deterioration because of her return to work and that it is compensable.
Although the record suggests that her physician allowed her to return to work too early and that that impeded her recovery, the record persuades us on de novo review that the claimed deterioration is only the natural course of both her degenerative spinal disease, which is not work-related, and the post-surgical recovery process.
Affirmed.